Brett Field
State Bar No. 24050596
STROMBERG STOCK, P.L.L.C.
8750 North Central Expressway, Suite 625
Dallas, Texas 75231
Telephone: (972) 458-5353
Facsimile: (972) 861-5339
E-mail: Brett@strombergstock.com
Attomey for Defendant, Intec Communications, LLC

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

ROY GIESSON and DONALD LEE,                        §
                                                   §
                                                   §          CIVIL ACTION:
               Plaintiffs,                         §          2: 19-cv-00173-JRG
                                                   §
v.                                                 §
                                                   §
INTEC COMMUNICATIONS, LLC and                      §
TEKKCOMM, LLC                                      §
                                                   §
               Defendants.                         §

     BRIEF IN SUPPORT OF MOTION OF INTEC COMMUNICATIONS, LLC TO
                DISMISS FOR FAILURE TO STATE A CLAIM FOR
                     WHICH RELIEF MAYBE GRANTED

        COMES NOW Intec Communications, LLC, ("Intec"), a Defendant herein, who files

this its Brief in Support of its Motion to Dismiss or for More Definitive Statement under Rules

8(a) and (d), and 12(b)(6), 12(e) and 12(f) of the Federal Rules of Civil Procedure, as to Plaintiff's

Original Complaint filed on May 15,2019 ("the Complaint"), and would show as follows:

                             A.      SUMMARY OF THE MOTION

        "[A} plaintiffs obligation to provide the 'grounds' of his 'entitle[ment} to relief

        requires more than labels and conclusions, and a formulaic recitation of the

        elements of a cause of action will not do [citations omitted}. Factual allegations

        must be enough to raise a right to relief above the speculative level [citations


                                              Page -1-
       omitted}. "

       Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       The Complaint filed by Roy Giesson and Donald Lee ("Plaintiffs") seeks to recover

damages for alleged non-payment of regular and/or overtime pay under the Fair Labor Standards

Act, as amended, 29 U.S.C. §216 ("FLSA"). The Complaint fails to even allege the bare elements

of the claims asserted, and asserts these claims collectively against the Defendants, but as against

Intec, Plaintiffs failed to allege any specific wrongdoing or involvement. In fact, Intec is not even

mentioned in the Complaint other than as a party to the lawsuit. The Complaint fails to meet the

minimum "plausibility" requirements of pleading under the Federal Rules of Civil Procedure in

addition to failing to plead specific facts when alleging violations of the FLSA, and it should

therefore be dismissed.

                             B. PROCEDURAL BACKGROUND

       By this reference, Intec incorporates herein its references to the Complaint and the

procedural background set as out in Intec' s Motion to Dismiss for More Definite Statement.

                         C. MOTION TO DISMISS OR FOR MORE
                     DEFINITE STATEMENT AND SUPPORTING BRIEF

       1.      The general requirements for a plaintiffs pleadings are found in Rule 8(a) of the

Federal Rules of Civil Procedure, which require, among other things, "a short and plain statement

of the claim showing that the pleader is entitled to relief." FED. R. CIv. P. 8(a)(2). The purpose

of this Rule is to "give the defendant fair notice of what the ... claim is and the grounds upon

which it rests." See Conley v. Gibson, 355 U.S. 41, 47 (1957). In analyzing a complaint for

purposes of a motion to dismiss, the trial court is confined to the complaint itself, and the

documents attached to the complaint. See Wilson v. Birnberg, 667 F.3d 591, 600 (5 th Cir. 2012).



                                             Page-2-
       2.      The United States Supreme Court revisited the requirements of Rule 8(a)(2), and

held that the Rule embodies a plausibility requirement, requiring sufficient facts to state a claim to

relief that is plausible on its face. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007);

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009): To state a claim that is plausible on its face, a

plaintiff must provide more than unadorned, the-defendant-unlawfully-harmed-me accusation[s].

Iqbal, 556 U.S. at 678. [A] complaint [does not] suffice if it tenders naked assertions devoid of

further factual enhancement." See ld. Rather, the factual content the plaintiff is required to plead

plead must allow the Court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. See ld. While the pleader need not show that he will probably prevail, a

pleading that provides no more than a sheer possibility that a defendant has acted unlawfully will

not suffice.   See ld.    Where a complaint pleads facts that are "merely consistent with" a

defendant's liability, it "stops short of the line between possibility and plausibility of entitlement

to relief." ld. But where the well-pleaded facts do not permit the court to infer more than the mere

mere possibility of misconduct, the complaint has alleged - - but it has not "show[n]" - - "that the

pleader is entitled to relief." ld. at 679.        The Supreme Court instructed that while factual

allegations must be accepted as true by the trial COurt,2 threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice. ld at 678. A Court

considering a motion to dismiss can choose to begin by identifying pleadings that, because they

are no more than conclusions, are not entitled to the assumption of truth. See ld. at 679.

       3.      Dismissal is proper if the complaint lacks an allegation regarding a required

element necessary to obtain relief. Blackburn v. City o/Marshall, 42 F.3d 925, 931 (5 th Cir. 1995).




               See also Erickson v. Pardus, 551 U.S. 89,93-94 (2007); Jones v. Bock, 549 U.S. 199,212 (2007).
       2
               See also Bustos v. Martini Club, Inc., 599 F.3d 458,461 (5 th eir. 2010).

                                                Page -3-
Conclusory allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss. ld (citing Fernandez-Montes v. Allied Pilots Ass 'n, 987 F .2d 278,

284 (5 th Cir. 1993)).

        4.      For the reasons detailed above, the Plaintiffs' frustratingly general and entirely

conclusory allegations do not meet the pleading specificity requirements for a complaint under the

Federal Rules of Civil Procedure, and they do not constitute sufficient notice to Intec to allow it a

fair opportunity to know of what it is specifically accused of and the chance to properly respond.

Plaintiffs repeatedly assert that "Defendants" committed actions, but with no specific facts to

support what Intec specifically did or did not do.

                                        D. CONCLUSION

        Therefore, Intec prays that the Complaint be dismissed or, alternatively, that this Court

order that Plaintiff replead facts as required by the Federal Rules of Civil Procedure.

        WHEREFORE, Intec prays that the Complaint be dismissed as to Intec, or alternatively,

that the Plaintiffs be required to plead facts specifically as to Intec's involvement in the alleged

wrongdoing.




                                             Page -4-
                                  Respectfully submitted,

                                  STROMBERG STOCK, P.L.L.e.


                                  BY: ~
                                  Brett Field
                                  State Bar No. 24050596
                                  8750 North Central Expressway, Suite 625
                                  Dallas, Texas 75231
                                  Telephone: (972) 458-5353
                                  Facsimile: (972) 861-5339
                                  E-mail: Brett@strombergstock.com
                                  ATTORNEYS FOR INTEC COMMUNICATIONS, LLC




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument was served upon
counsel for Plaintiffs, and upon all counsel of record, by ECF and U. S. First Class Mail, postage
prepaid, on this the /i!!day of June, 2019.



                                      Pld/iJ
                                  BRETT FIELD




                                            Page -5-
